 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN J. YALE,                                      No. 1:18-cv-01491-SKO (HC)
12                        Petitioner,
13            v.                                          ORDER DENYING PETITIONER’S
                                                          MOTION FOR PRELIMINARY
14    LAKE, Warden, Federal Bureau of Prisons,            INJUNCTION
15                        Respondent.                     (Doc. 14)
16

17           Petitioner, Kevin J. Yale, is a federal prisoner proceeding pro se with a petition for writ of
18
     habeas corpus pursuant to 28 U.S.C. § 2241. On November 19, 2018, the Court ordered Respondent
19
     to file a response to the petition. (Doc. 4.) The response is currently due on May 21, 2019. (Doc.
20
     13.)
21
             On March 27, 2019, Petitioner filed an “Emergency Rule 65 Injunction,” in which he asks
22

23   the Court to stop Respondent from transferring Petitioner from the United States Penitentiary,

24   Atwater, California, (“USP Atwater”) to a prison outside the jurisdiction of the Court. (Doc. 14 at
25   1.) Petitioner contends that if he is transferred, the Court will lose jurisdiction over his petition.
26
     Id. at 2. Petitioner specifically asks the Court to order Respondent to: (1) recall the transfer request;
27
     (2) stay the transfer until the case is resolved; and (3) resubmit the lower security transfer at an
28
                                                         1
 1   appropriate time.
 2           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
 3
     v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). It is appropriately used to preserve a party’s
 4
     rights pending resolution of the merits of his claim. Big Country Foods, Inc. v. Bd. of Educ. of
 5
     Anchorage School Dist., 868 F.2d 1085, 1087 (9th Cir. 1989). The grant or denial of a motion for
 6

 7   a preliminary injunction is a matter of the district court’s discretion. United States v. Odessa Union

 8   Warehouse Co-op, 833 F.2d 172, 174 (9th Cir. 1987). Granting a motion for preliminary injunction

 9   is appropriate when the plaintiff demonstrates either (1) probable success on the merits and the
10
     possibility of irreparable harm, or (2) that serious questions exist regarding the merits and the
11
     balance of hardships tips sharply in plaintiff’s favor.” Southwest Voter Registration Educ. Project
12
     v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003). “The irreducible minimum is that the moving party
13
     demonstrate a fair chance of success on the merits or questions . . . serious enough to require
14

15   litigation. No chance of success at all will not suffice.” Sports Form, Inc. v. United Press Int’l,

16   Inc., 686 F.2d 750, 753 (9th Cir. 1982) (internal quotation marks and citations omitted).
17           Here, Petitioner states there will be irreparable harm if the Court does not issue a
18
     preliminary injunction and he is transferred to a new prison, because this Court will lose jurisdiction
19
     of his case. However, Petitioner is incorrect; the Court will not lose jurisdiction over his case if
20
     Petitioner is transferred.
21

22           Pursuant to 28 U.S.C. § 2241(a), courts may grant a petition for writ of habeas corpus

23   “within their respective jurisdictions.” A writ of habeas corpus operates upon the prisoner’s

24   custodian, not the prisoner. Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 494-95 (1973). Thus, the
25   court issuing the writ must have personal jurisdiction over the custodian. Id. at 495 (“Read literally,
26
     the language of § 2241(a) requires nothing more than that the court issuing the writ have jurisdiction
27
     over the custodian. So long as the custodian can be reached by service of process, the court can
28
                                                        2
 1   issue a writ ‘within its jurisdiction’ requiring that the prisoner be brought before the court for a
 2   hearing on his claim, or requiring that he be released outright from custody, even if the prisoner
 3
     himself is confined outside the court’s territorial jurisdiction.”); see also Malone v. Calderon, 165
 4
     F.3d 1234, 1237 (9th Cir. 1999); Subias v. Meese, 835 F.2d 1288, 1289 (9th Cir. 1987.
 5
              A petitioner who files a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241
 6

 7   must file the petition in the judicial district of the petitioner’s custodian. Brown v. United States,

 8   610 F.2d 672, 677 (9th Cir. 1990). The custodian must be within the territorial jurisdiction of the

 9   court at the time the petition is filed; transfer of the petitioner thereafter does not defeat personal
10
     jurisdiction that has been properly established. Ahrens v. Clark, 335 U.S. 188, 193 (1948),
11
     overruled on other grounds Braden, 410 U.S. at 193. Because jurisdiction is measured at the time
12
     the action is filed, subsequent events cannot divest the court of that jurisdiction. Smith v. Campbell,
13
     450 F.2d 829, 832 (9th Cir. 1971).
14

15            At the time Petitioner filed his petition, Petitioner was incarcerated at USP Atwater, which

16   is in the jurisdiction of this Court, and filed the petition against the Warden of the prison. Since
17   personal jurisdiction attached at the time the petition was filed, the Court has jurisdiction over the
18
     case, and will continue to have jurisdiction if Petitioner is transferred to a prison outside of the
19
     jurisdiction of this Court. Therefore, Petitioner cannot demonstrate he will suffer irreparable harm
20
     if the Court does not grant a preliminary injunction. Petitioner’s motion for injunctive relief is
21

22   DENIED.

23

24   IT IS SO ORDERED.
25
     Dated:     March 29, 2019                                     /s/   Sheila K. Oberto              .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                        3
